Citation Nr: 0213489	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  97-11 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for asthma, claimed as 
bronchial tube blockage.  

2.  Entitlement to service connection for right foot plantar 
fasciitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
July 1968 and from May 1972 to February 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the RO, in pertinent part which denied the claims on appeal.  

This matter was remanded by the Board in November 1997 for 
additional necessary development and adjudication, and again 
in April 2002, so that the veteran might be afforded a 
hearing before a member of the Board sitting at the RO 
(Travel Board hearing).  The requested initial Remand 
development was completed.  Additionally, the veteran 
canceled his Travel Board hearing initially scheduled in June 
1999, and he canceled or failed to appear, after due notice, 
rescheduled Travel Board hearings in December 2001 and August 
2002.  Accordingly, further development is not indicated, 
particularly given the favorable disposition of the claims on 
appeal.  

The Board notes that in a signed document dated in May 2002, 
the veteran formally withdrew his claim of service connection 
for a bee sting allergy.  This matter is not on appeal before 
the Board.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims on appeal.  

2.  Treatment for, and a diagnosis of, mild asthma is shown 
in service; current asthma due to service is demonstrated by 
qualified medical evidence.  

3.  Treatment for, and a diagnosis of, right foot plantar 
fasciitis is shown in service, with right foot plantar 
fasciitis currently shown.  


CONCLUSIONS OF LAW

1.  The veteran's asthma was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

2.  The veteran's right foot plantar fasciitis was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to each of the 
issues addressed on appeal.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001)(to be codified at 
38 C.F.R. § 3.159)(VCAA).  The veteran was provided various 
VA examinations in August 1996, including X-ray studies of 
the feet and ankles.  Additionally, the veteran was given 
numerous opportunities for a requested hearing before a 
member of the Board sitting at the RO, but he canceled each 
time after hearings were scheduled.  While the veteran 
submitted additional evidence in April 2002 which has not be 
reviewed at the RO, this evidence regarded his current 
asthma, and the claim of service connection for asthma is 
favorably disposed of in this Board decision.  Accordingly, 
no prejudice to the veteran is indicated.  Moreover, all 
identified VA treatment records have been obtained by VA.  
The notice provisions of VCAA have also been met.  The 
statement of the case (SOC) and supplemental SOC (SSOC), as 
well as the Board's November 1997 Remand, provided the 
veteran with meaningful notice of regulatory provisions 
pertaining to the claims on appeal; thus, the evidence 
necessary to substantiate each.  No further development is 
indicated, particularly in light of the favorable disposition 
of both of the claims on appeal.  


Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

After consideration of all evidence and material of record, 
if there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such matter shall be given to the claimant.  38 
C.F.R. § 3.102.  


Asthma

The veteran's service medical records, which cover a period 
of time of approximately 25 years, show occasional treatment 
for "mild asthma" in December 1986, March 1987, as well as 
similar symptoms in November 1992 and January 1993.  
Additionally, the veteran reported hay fever on Reports of 
Medical History dated in December 1979, August 1988 and 
January 1996, although it must be noted that at those times 
he also denied any asthma, and the associated Reports of 
Medical Examinations, including in January 1996 prior to 
separation from service, show no asthma.  In August 1988, an 
inservice examiner noted the veteran's reported history of 
hay fever as a child, with "no symptoms since."  Other 
records suggest that the veteran's asthma symptoms were 
controlled by allergy medications.  

Significantly, during the appeal, the veteran submitted 
additional service medical records which were not previously 
on file at VA-specifically, records from Munson Army 
Hospital.  These records are pertinent for the results and 
interpretation of a November 1992 pulmonary function test.  
At that time, the veteran was diagnosed with mild, 
reversible, small airway obstruction.  

The veteran submitted other medical evidence as well: An 
April 2002 private medical statement of C. C. Yockey, M.D., 
F.A.C.P., F.C.C.P., pulmonary specialist, indicates that the 
veteran presently has asthma, that the asthma is also known 
as obstructive airway disease, and that the veteran's asthma 
may be associated with his inservice symptoms and treatment, 
including on pulmonary testing in November 1992 at Munson 
Army Hospital.  The April 2002 medical statement of Dr. 
Yockey reportedly included a review of the veteran's service 
medical records, and specifically notes the December 1986 
inservice diagnosis of mild asthma as well as the November 
1992 diagnosis and pulmonary function testing.  Dr. Yockey 
indicates that the veteran's current asthma is demonstrated 
on pulmonary testing performed in March 2002, and that a 
comparison of the results of this testing with the earlier 
results noted in November 1992, are consistent with a 
progression of the veteran's obstructive airway disease, 
which is opined to be "most consistent with asthma."  

In consideration of the evidence of record, primarily the 
April 2002 private treatment record of Dr. Yockey, service 
connection for asthma is warranted, and the claim for service 
connection for asthma is granted.  

Right Foot Plantar Fasciitis

The veteran's service medical records show that he is an avid 
runner who occasionally suffered from plantar fasciitis of 
the right foot.  In October 1994, the veteran reported a 
history of some occasional right foot instability following 
an injury two years earlier.  He denied any prior treatment 
for this.  Examination and testing were negative and the 
complaint of instability was thought to be subjective.  X-ray 
studies revealed no degenerative changes or other significant 
bony abnormality.  Plantar fasciitis was diagnosed on further 
examination.  A consultation with physical therapy personnel 
was made for stretching and range of motion exercises.  On 
examination for separation from service in January 1996, the 
veteran reported foot trouble.  The examiner noted a history 
of right foot pain and plantar fasciitis.  

Additional service medical treatment records were received 
from the veteran regarding physical therapy given at Munson 
Army Hospital.  These records show a November 1995 
provisional diagnosis of plantar fasciitis with complaints of 
mild ankle instability, as well as treatment in February and 
March 1996 for right foot and right heel pain, diagnosed as 
plantar fasciitis.  

On post-service VA examination in August 1996, the veteran 
was diagnosed with right foot plantar fasciitis, which was 
thought to be likely related to running.  The veteran was 
counseled to take over-the-counter non-steroidals and 
consider inserts into his shoes.  Significantly, the current 
VA examination of the ankles was negative for any limitation 
of motion, and X-ray studies were normal.  It was noted that 
the veteran continued to run 25 miles a week.  


Conclusions

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  The Board finds that the weight of the 
evidence favors the grant of service connection for asthma, 
as detailed above.  Additionally, the Board finds that while 
no nexus evidence is of record and some question exists as to 
whether chronic right foot plantar fasciitis is demonstrated 
within the meaning of 38 C.F.R. § 3.303(b), service 
connection is deemed warranted for right foot plantar 
fasciitis with application of the benefit of the doubt in the 
veteran's favor. 38 C.F.R. § 3.102.  


ORDER

The claims for service connection for asthma and right foot 
plantar fasciitis are granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

